993 So.2d 1273 (2008)
Robert and Bettye STILLMAN, Individually and on Behalf of Their Deceased Son, Robert Stillman, Jr.
v.
BOARD OF SUPERVISORS OF SOUTHERN UNIVERSITY AND AGRICULTURAL AND MECHANICAL COLLEGE; Edward R. Jackson, Chancellor of the East Baton Rouge Campus of Southern University and Agricultural and Mechanical College; State of Louisiana; Chief Flowers, Chief of Police; Southern University Campus Police Department; and Derrick Vernez Claville.
No. 2008-C-1557.
Supreme Court of Louisiana.
October 10, 2008.
Not considered; not timely filed. See Supreme Court Rule X, Section 5(d).